 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644American Gardens Management Company and Bai-ley Gardens Realty Corporation and Local 32E, Service Employees International Union, AFLŒCIO.  Cases  2ŒCAŒ33475 and 2ŒCAŒ33605 November 22, 2002 DECISION AND ORDER REMANDING BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On March 6, 2002, Administrative Law Judge Ray-mond P. Green issued the attached decision.  The Gen-eral Counsel filed exceptions and a supporting brief, and the Respondents filed a brief in opposition to the General Counsel™s exceptions. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to remand these cases to the judge for further findings, analysis, and conclusions consistent with this decision. These cases involve the alleged discriminatory dis-charges of three maintenance employees by joint em-ployer Respondents, American Gardens Management Company and Bailey Gardens Realty Corporation.  The Respondents rent residential real estate in the New York City area, managed by Thomas Matthews.  The amended complaint alleges that the Respondents discharged em-ployees Roberts and Rosales in violation of Section 8(a)(1), (3), and (4) because they testified at a representa-tion hearing.1  The complaint also alleges that the Re-spondents discharged employee Frias in violation of Sec-tion 8(a)(1) and (3) because he assisted the Union and engaged in concerted activities.  The Respondents argued that Roberts and Rosales were discharged for lack of work and that Frias was discharged for his insubordinate and volatile attitude.  The judge recommended dismissing the complaint, concluding that the Respondents had presented substan-tial evidence that Roberts and Rosales were discharged because of lack of work, and that there was insufficient evidence to establish that Frias™ discharge was motivated by antiunion considerations.  In recommending dis-missal, however, the judge did not refer to potentially relevant testimony of certain witnesses, so that it is un-clear whether he implicitly (but affirmatively) discredited them, or merely ignored certain portions of the record.2                                                                                                                                                         1 In the representation proceeding, the Respondents had challenged Roberts™ and Rosales™ inclusion in the proposed unit, alleging alterna-tively that: (1) they were temporary employees, or (2) they did not share a community of interest with the remainder of the bargaining unit. 2 For example, the judge never specifically mentions the testimony of Jose Acevedo (Bailey Garden™s current superintendent, who opposed the Union) or Thomas John (president and owner of American Gar-Neither did the judge fully delineate the elements of his legal analysis, or clearly state which facts he relied on in reaching his conclusions.  Ultimately, and without case citation, the judge recommended that the complaint be dismissed.  The General Counsel excepts, arguing that the judge erred in failing to find that Roberts and Rosales were discrimina-torily discharged.3  The General Counsel argues that, apply-ing Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 889 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), ap-proved in NLRB v. Transportation Management Corp., 462 U.S. 393, 399Œ403 (1983), it has met its burden of showing that protected conduct was a motivating factor in the Re-spondents™ decision to discharge Roberts and Rosales, and that the Respondents™ proffered reason for the discharges, lack of work, is pretextual.  In its exceptions, the General Counsel emphasizes the following factors as demonstrating pretext: the timing of the discharges (a little over 1 week after the Regional Director™s decision in the representation proceeding to include Roberts and Rosales in the bargaining unit); Matthews™ testimony in the representation case that, after the renovation work was complete at Bailey Gardens, he would transfer Roberts and Rosales to another location; and vacancy reports showing a steady turnover of apart-ments.  Moreover, the General Counsel claims that the judge made a critical factual error in finding that the renova-tion project ended in 1999, rather than in 1998.4 Accord-ing to the General Counsel, the judge™s erroneous finding that the renovation ended in 1999 led to the judge™s erro-neous acceptance of the Respondents™ lack of work de-fense.   dens).  The latter testimony, if credited, would arguably support the Respondents™ ﬁlack of workﬂ defense, while the former testimony sug-gests both a lack of work and, at the same time, arguably indicates that other maintenance employees who lack work have not been discharged.  The judge should give more explicit attention to this testimony and make the necessary credibility findings. Further, Member Liebman finds that the judge did not make a clear credibility determination regarding certain testimony by employee Frias which the judge concluded did not, even if credited, support a finding of animus.  Because views may differ on whether the comments re-ported by Frias can be evidence of animus, a credibility determination by the judge would aid the Board. Member Liebman also finds that the judge, in disregarding certain evidence, may have overlooked its implications bearing on the Respon-dents™ ﬁlack of workﬂ defenseŠspecifically, the Respondents™ use of floater maintenance employees at Bailey Gardens in the week prior to the discharges and thereafter, and their attempts to hire an additional handyman after the discharges. 3 The General Counsel did not except as to employee Frias. 4 The General Counsel excepts both to the judge™s findings that:  (1) most of the contractor™s 20 workers ﬁleft in the summer of 1999,ﬂ and (2) Roberts ﬁwas put back on Bailey™s payrollﬂ in 1999.  See sec. II,(a), last sentence in par. 5 and second sentence in par. 7, of judge™s deci-sion.  In both instances, the General Counsel argues that the correct date is 1998.  While there is some conflict on the record as to the ﬁendﬂ date of the ﬁbig project,ﬂ there may be merit in these two exceptions.   338 NLRB No. 76  AMERICAN GARDENS MANAGEMENT CO. 645We agree with the General Counsel that a 
Wright Line
 analysis, as explained more fully below, must be applied 
in these cases to determine whether Roberts and Rosales 
were discriminatorily discha
rged.  Because the judge did not clearly undertake a 
Wright Line
 analysis, or, indeed, address all of the relevant record evidence, we remand 
these cases to the judge for further consideration. 
Wright Line
 is premised on the legal principle that an 
employer™s unlawful motivation must be established as a 
precondition to finding an 8(a)(3) violation.  In 
Wright 
Line, the Board set forth the causation test it would 
henceforth employ in all cases alleging violations of Sec-

tion 8(a)(3).  The Board stated that it would, first, require 
the General Counsel to make an initial ﬁshowing suffi-
cient to support the inference that protected conduct was 
a ‚motivating factor™ in the 
employer™s decision.  If the 
General Counsel makes that showing, the burden would 
then shift to the employer to demonstrate that the same 
action would have taken place even in the absence of the 
protected conduct.ﬂ  251 NLRB at 1089.  The ultimate 

burden remains, however, with the General Counsel.  Id. 
at 1088 fn. 11.  The Board also applies this
 Wright Line
 analysis to 8(a)(4) claims.  
Taylor & Gaskin, Inc.
, 277 NLRB 563 fn. 2 (1985). 
To establish his initial burden under 
Wright Line
, the General Counsel must establish four elements by a pre-

ponderance of the evidence.  First, the General Counsel 
must show the existence of ac
tivity protected by the Act.  
Second, the General Counsel must prove that the respon-
dent was aware that the employee had engaged in such 
activity.  Third, the General Counsel must show that the 
alleged discriminatee suffered an adverse employment 
action.  Fourth, the General Counsel must establish a 
motivational link, or nexus, between the employee™s pro-
tected activity and the adve
rse employment action.  
Tracker Marine, L.L.C., 337 NLRB 644, 646 (2002). 
If, after considering all of the relevant evidence,
5 the 
General Counsel has sustained his burden of proving 
each of these four elements by a preponderance of the 
evidence, such proof warrants at least an inference that the employee™s protected conduct was a motivating fac-
tor in the adverse employment
 action and creates a rebut-table presumption that a violation of the Act has oc-

curred.  Id.  Under 
Wright Line
 the burden then shifts to 
                                                          
                                                           
5 Of course, the employer may submit evidence to undermine the 
General Counsel™s showing regarding any of the four elements, and this 
evidence must also be considered 
in determining whether the General 
Counsel has established these four elements by a preponderance of the 
evidence. the employer to demonstrate that the same action would 
have taken place even in the absence of the protected conduct.
6 Id. Here, there does not appear to be any genuine contro-
versy over the first three elem
ents necessary to establish 
the General Counsel™s initial burden under Wright Line
.  Both Roberts and Rosales engaged in the protected activ-
ity of testifying in the representation case;
7 the Respon-
dents had knowledge of that activity by virtue of their 
presence at that hearing; and the Respondents subse-
quently took adverse employment action against both 
employees.  Thus, the controversy in these cases revolves 

around the fourth element.  
As stated previously, the judge did not cite 
Wright 
Line, nor did he expressly address the four elements nec-
essary to satisfy the General Counsel™s initial burden 
under Wright Line
. While the framework of the judge™s 
decision suggests a 
Wright Line
 type of analysis, his 
analysis is problematic in two important respects.  First, 

it cannot be decisively determined from the judge™s deci-
sion whether he concluded that the General Counsel has 
not carried his initial burden, or concluded instead that 
the Respondents have established their affirmative de-
fense that they would have terminated Roberts and 
Rosales due to lack of work
 absent any protected activ-ity.  This is a critical distinction, because the judge need not reach the affirmative defense if the General Counsel 
has not carried his initial burden.  Second, if it is neces-
sary to rule on the affirmative defense (i.e., because the 
General Counsel has established his initial burden by a 
preponderance of the evidence), the judge™s reference to 
ﬁsubstantial evidenceﬂ suggests that the judge applied the 
wrong standards under 
Wright Line
.8  Specifically, Wright Line
 utilizes a ﬁprepondera
nce of the evidenceﬂ standard, rather than a ﬁsubstantial evidenceﬂ standard.  
NLRB v. Transportation Management Corp.
, 462 U.S. at 
399Œ400.  In view of the above, we believe that it is premature 
for us to now rule on the substance of the General Coun-
sel™s exceptions.  Instead, we remand these cases to the 
judge for analysis under 
Wright Line.  
The judge is di-
rected to consider all of the 
evidence relevant to such an  6 This shifting of burdens ﬁdoes 
not undermine the established con-
cept that the General Counsel must establish an unfair labor practice by 
a preponderance of the evidenceﬂ; it 
merely requires the employer to 
make out an affirmative defense to overcome the prima face case of 

wrongful motive.  
Wright Line
, supra at 1088 fn. 11. 
7 In light of this, we would apply 
Wright Line
 to the 8(a)(4) allega-tions as well. 8 The judge states that the Respondents ﬁpresented 
substantial evi-dence that the work available . . . 
had so diminished by December 2000 
that their services no longer made any economic senseﬂ (emphasis 
added).  See sec. III, third sentence in  par. 8, of judge™s decision.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646analysis, making any additional findings of fact and 
credibility determinations which might be required; to 
apply the applicable Wright Line
 elements and standards 
to the facts as then found; and to issue a supplemental 
decision setting forth his findings, analysis, and conclu-
sions.    ORDER It is ordered that this pr
oceeding be remanded to Ad-
ministrative Law Judge Raymond P. Green for further 
action consistent with this decision.  
 Karen Newman, Esq., for the General Counsel. Jeffrey D. Pollack
, Esq. and Jerald M. Stein, Esq., 
for the Re-
spondents. Katchen Locke, Esq., for the Charging Party. 
DECISION STATEMENT OF THE CASE RAYMOND P. G
REEN, Administrative Law Judge.  This case 
was tried before me in New York City on December 11 to 13, 
2001.  The charge in Case 2ŒCAŒ33475 was filed on December 
14, 2000, and the charge in Case 2ŒCAŒ33605 was filed on 
February 22, 2001.  An order 
amending complaint, amended 
consolidated complaint and notice of hearing was issued by the 
Regional Director on October 31, 2001. It alleged as follows:  
1.  That on or about Decembe
r 8, 2000, the Respondents dis-
charged employees Mathew R
oberts and Alfredo Rosales be-
cause of their union activities and because they gave testimony 

in Case  2ŒRCŒ22297.  2.  That on or about December 12, 2000, the Respondents 
discharged employee Fidencio Frias because of his union mem-
bership and/or activities. On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I make the following 
FINDINGS OF FACT I.  JURISDICTION
 It is admitted that the two companies are joint employers and 
that they are engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.  It also is admitted that the 
Union is a  labor organization 
within the meaning of Section 
2(5) of the Act.   II.  ALLEGED UNFAIR LABOR PRACTICES A.  Mathew Roberts and Alfredo Rosales Bailey Gardens is an apartmen
t house complex located in the 
Bronx, New York.  The owner is Bailey Gardens Realty Corpo-
ration and it is managed by Am
erican Gardens Management 
Company.   
The day-to-day management of Bailey Gardens is handled 
by Thomas Mathews. He is al
so responsible for managing two 
other properties, Audubon Gardens and another two apartment buildings in New Jersey.  The employees of Audubon Gardens 
are represented by Local 32E and are covered by a collective-
bargaining agreement.  
Bailey Gardens consists of thr
ee buildings with a total of 219 apartments.  They are located at 3138, 3150, and 3300 Bailey 
Avenue, in the Bronx and were acquired at a foreclosure sale in 
1996.  At that time, the buildings, and especially 3300 Bailey 
Avenue were run down and had a 
very high occupancy rate.  At 
the time of the purchase, there were about 60 to 70 vacant 

apartments.  There also were a large number of department of 
housing code violations.  After purchasing the buildings, the Respondents began a ma-
jor project to renovate the buildings and the apartments within 
them.  This involved plumbing and electrical repairs to the 

buildings and complete refurbishi
ng of apartments that were in 
serious disrepair.   The repair and refurbishing project took place over a part of 
1998 and largely finished in or about August 1999.   The work 
of refurbishing vacant apartments was undertaken by a contrac-
tor named JAJ Construction Corp., and for at least a time, al-
leged discriminatee Mathew Roberts, who previously was em-
ployed at Bailey Gardens, was put on the payroll of that con-

tractor.  Electrical and plumbing replacement or repairs were 
done by other contractors.  It appears that during the period 
when the major portion of the work was  being done, there were 
about 20 workers at Bailey Gard
ens performing work of one sort or another.  Most of these people left in the summer of 
1999 and Mathews went back on the payroll of Bailey Gardens.  
After the contractors left, Bailey Gardens, at any given time 
up to December 2000, had one supe
rintendent, one porter, usu-
ally one handyman, and two gene
ral workers.  The superinten-
dent does a variety of tasks in
cluding painting, plastering, sim-
ple plumbing, and simple electrical work.  In addition, he is 
responsible for maintaining the boiler, a job which requires a 
New York City license.  The porter™s job involves taking out 
the trash and cleaning the buildings.  The handyman™s job is 
essentially the same as the supe
rintendent™s job and he is sup-
posed to be able to do simple plumbing and electrical work in 
addition to having a license to take care of the boiler.  Part of 
the handyman™s responsibility is to take over from the superin-
tendent when the latter is not present.   Mathew Roberts was hired to be a general maintenance em-ployee at Bailey Gardens and as noted above, he was put on the 
payroll of a contractor while the major refurbishing project was 
undertaken.  After the contractor left, he was put back on Bai-
ley™s payroll and in 1999, Alfredo 
Rosales was hired to be his helper.  The difference between Mathews and Rosales and the 

people who were handymen, is th
at although their job functions overlap, Mathews and Rosales di
d not do plumbing or electrical work and were not licensed to deal with boilers.  Thus, al-
though the superintendent and a handyman could do all the 
things that Mathews and Rosales did, the opposite was not true.  
(All also did repairs to occupied apartments when tenants had 
complaints.)  
The evidence is that notwithstanding the fact that many of 
the apartments, particularly 
in 3300 Bailey Ave., had been 
completely refurbished by the summer of 1999, there were 

others that had not yet been refurbished because they were 
occupied at the time.  Thus, even after the contractors left, 
 AMERICAN GARDENS MANAGEMENT CO. 647when apartments because vacant, they would require, to a 
greater or lesser degree, painting, plastering, floor work, tiling, 
and sheet rock work to make an apartment habitable for the 
next tenant.  These tasks were done by Roberts and Rosales.  
But as people vacated apartments and new tenants came in, the 
number of apartments requiring substantial refurbishing work, not already done during the 1998Œ1999 period, began to be less 
and less.  The Employer assert
s that by November 2000, it was 
clear that the amount of work available for Roberts and Rosales had declined to such an extent that the superintendent and one 
handyman could do all of the work that all four had done previ-
ously.  General Counsel™s Exhibit 
8 contains a record of apart-
ments that were vacant and available for rent during a period in 
2000 and 2001.  It indicates a steady rate of turnover but would 
not by itself indicate the amount of repair any of the apartments 
listed would require before bei
ng re-rented.  That would depend on the condition of the apartment when vacated.
1  In August 2000, Roberts called the Union and this resulted in 
two meetings held at the apartment of Gilberto Cardona, the 
porter.   These union meetings were held on August 30 and Septem-
ber 11, 2000.  Four of the empl
oyees were at these meetings 
and at least three and possibly all of them signed union authori-
zation and dues-checkoff authorization cards.  The employees 
who attended the meetings were Mathew Roberts, his helper Alfredo Rosales, Gilberto Cardona, the porter, and Fidencio 
Frias, who at that time was a ha
ndyman.  The superintendent at 
the time, Fernando Robles, was not in attendance albeit there was testimony that after the September meeting, the employees 
asked if he wanted to join the 
Union and he refused.  Also not attending was Jose Acevado, who at the time was a handyman 
but who became the superintendent when Robles was dis-
charged on December 15, 2000.  
Cardona testified that on or about September 11 (the same day as the meeting in his apartment) Thomas Mathews asked 
him why he signed for the Union. 
 He testified that he told Mathews that he signed to get various benefits.  According to 
Cardona, Mathews said that he should have talked to him first.  
Mathews denies this and testified that he can™t even talk to 
Cardona without a translator.  Cardona speaks Spanish and very 
little English.  Mathews speaks English but with an Indian ac-
cent. There is, to my mind, a serious question as to whether 
these two men could speak to each other about anything other 
than the simplest of matters. 
On October 13, 2000, the Union filed a petition for an elec-
tion in Case 2ŒRCŒ22297 and a hearing was held on October 
23, 2000. At the hearing, the Employer took the position that 
Frias had only been temporarily employed at Bailey Gardens; 
that he had  been transfe
rred from another property called 
                                                          
 1 According to alleged discriminat
ee Mathew Roberts, if an apart-
ment had already been renovated, the amount of work required when a 
tenant left would take about 2 or 3 days.  On the 
other hand, he testified 
that the amount of work that would be required to renovate an apart-
ment when a tenant left, if the apartment had not yet been renovated, 
could take about 4 weeks of work 
for two people.  Obviously, as the 
number of fully renovated apartments increased over time, the amount 
of work needed to be done for any 
particular apartment when a tenant 
vacated, became drastically reduced. 
Hollis Gardens and was currently working at still another loca-
tion known as Audubon Gardens.  The Employer also argued 
that Mathew Roberts and Alfredo Rosales, as general workers, 
would soon be terminated from Bailey Gardens because the 
work that they had been doing was soon going to be completed.  
Thomas Mathews who testified for the employer, asserted that 
Roberts and Rosales would be transferred within a matter of a 
month to another property mana
ged by the Respondents. Both 
Roberts and Rosales testified at
 the representation hearing in support of the Union™s contention that they were permanent 
employees and therefore eligible voters.  
On November 27, 2000, the Regional Director issued a Deci-
sion and Direction of Election. She concluded that an appropri-
ate unit consisted of all full-time and regular part-time mainte-
nance employees including porters
, handymen, janitors, super-
intendent and maintenance workers employed at Bailey Gar-
dens, excluding all other employ
ees, guards, professional em-ployees, and supervisors as defined in the Act.  The Regional 
Director further concluded that Roberts and Rosales were eligi-ble to vote because the evidence to support the contention that 
they would be let go within 1 
month ﬁwas unsubstantiated and insufficientﬂ and therefore did not establish that they would be 

laid off on a date certain. Frias testified that sometime in November 2000, as he was driving back from New Jersey with Thomas Mathews, 
Mathews said, ﬁwhy did you sign for Union?ﬂ Frias also testi-
fied that during this conversa
tion, Thomas Mathews mentioned Mathew Roberts, but his testimony in this respect is not all that 
clear.  He testified that ﬁduring the conversation he said that 
Robert MatthewsŠthat the company could pay himŠ the com-
pany could pay the compensation 
and fire him and that™s it.ﬂ On December 8, 2000, the Employer laid off Roberts and 
Rosales. Although Thomas Mathews 
asserted at the representa-tion hearing that he had intended to transfer these two employ-
ees to another location, this did not happen and neither em-
ployee has been offered employment at any other location. 
On December 12, 2000, Thomas Ma
thews discharged Frias.  
At this time, Frias had been away from Bailey Gardens for at 
least a month, having been transferred to Audubon where the 
employees were already covered by a collective-bargaining 
agreement. (Frias also did some work in New Jersey.)  The 
Company contends that Frias wa
s discharged for insubordina-
tion.  On December 20, 2000, the Board issued, in the representa-
tion case, an order denying the 
Employer™s request for review 
and on December 22, 2000, an el
ection was conducted.  There 
was one vote for the Union and one against.  There also were 
four challenged ballots. On December 28, 2000, the Employer 
filed objections and on January 10,
 2001, the parties agreed to 
set the election aside. A second election was held on January 
26, 2000. There was one vote for the Union, zero votes against, 
and four challenged ballots. On February 1, 2001, the Employer 
again filed objections and by agreement, the parties agreed to 

set this election aside as well.  Cardona testified to the effect that sometime after the elec-tion, Thomas Mathews told hi
m that he was not working on  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648apartments until the case with the Union was finished.
2  Mathews denies this assertion.  
In this regard, I note that the apartments rent from about $500 to $700 per month and hold-
ing them off the market for an indefinite period could cost the 
Company a fair amount of income.  
Subsequent to the layoffs of Roberts and Rosales, the Em-
ployer utilized the services of two people named Jesus and 
Abraham to do work that had been done by Roberts and 
Rosales  But Jesus and Abraha
m are handymen who were long 
standing employees of the Company and who are used at vari-
ous locations as needed and go from one location to another.  
Also, after the layoffs, there have been three separate handy-
men who have been hired and 
fired over a period of time at Bailey Gardens. Thomas Mathews 
testified that he is still look-
ing to hire a handyman for that complex because the superin-
tendent needs a break.  Mathews testified that he has not re-hired Roberts and Rosales becau
se the only position that he 
needs is for a handyman and neither has all of the skills or li-

censes required to be a handyman.  
B.  The discharge of Fidencio Frias Frias was originally employed at Hollis Gardens where he 
had an encounter with a tenant.  
That led to his arrest and Frias pleaded guilty to assault. This resulted in a $500 fine and a 
year™s probation.  Frias had to leave the Hollis Gardens location 
as long as the tenant remained 
and he was transferred to Bailey 
Gardens.  At Bailey Gardens,
 Frias was the second handyman 
and worked there from about the end of September 2000 to 
November 2000.  Thereafter, he was transferred by Thomas 
Mathews to Audubon Gardens where he worked as a handyman 

until he was discharged on Decembe
r 13, 2000.   Frias also had a run in with the law back in 1993 when he first came to the 
United States. That resulted in a 5-year probation for some type 
of criminal activity.  Based on his prior history and also based 
on my observation of his demeanor
, I would say that Frias has a 
somewhat volatile temperament.  
Because Frias was transferred to Bailey Gardens in Septem-
ber 2000, he arrived in time to be involved in the union 
organizing campaign.  But as he
 was transferred to Audubon in late November 2000, where there was already a union contract, 
Frias had no further involvement 
in the election situation that evolved at Bailey Gardens. (A
s noted above, the Regional Di-rector issued her Decision and Direction of Election on No-
vember 27, 2000.) Frias essentially admits that he was late to work on Decem-
ber 11, 2000, and that when Thomas Mathews spoke to him 
about it on the phone he (Frias) said shit or something like that.  
Frias testified that when Mathews came down to Audubon to 
                                                          
 2 His actual testimony, taken through an interpreter was: 
Q. Now did there come a time sometime after this conversa-
tion, after Mr. Matthew Roberts and Alfredo Rosales had been 
discharged, did you have anot
her conversation with Matthew 
Roberts with regard to apartmentsŠThomas Matthews?  Did you 
have a conversation with Thomas Matthews with regard to apart-
ments? 
A. He told me that the apar
tmentsŠno more working, the 
paint, the tile until not leaving 
the unionŠuntil the case with the union would be finished. 
talk to him about his lateness, they got into an argument.  Ac-
cording to Frias, his wallet fell to the ground whereupon 
Mathews said, ﬁdo you want to hit me.ﬂ   
On December 13, Mathews tendered a letter to Frias and 
asked him to sign it. Frias claims that General Counsel™s Ex-
hibit 2 is not the tendered letter but he agrees that some of the 
things in the exhibit are correct. In any event, Frias says he 
never got a chance to apologize and that after some more argu-
ing, Mathews told him that he couldn™t work there anymore.    
The Company™s position is that Frias was not discharged for 
lateness, but rather because of the insubordinate and aggressive 
way that he acted toward Thomas Mathews on December 12 
and 13, 2000.  In this respect, Mathews testified that on De-
cember 12 when he confronted Frias about his la
teness, Frias became angry and threw his wallet to the ground. He also testi-

fied that when he attempted to present a warning letter to Frias 
on December 13, Frias again became enraged and refused to 
sign it.  With respect to these incidents, the Company produced 
witnesses who corroborated Mathews™ version of the events.  III.  DISCUSSION The evidence shows that the normal complement of workers 
at a building complex like Bailey Gardens would be one super-
intendent, one janitor, and either one or two handymen.  The 
evidence also establishes that during the time that Mathew 
Roberts and Alfredo Rosales were employed at these buildings 
(either as employees of a subcontractor or as direct employees 

of the Respondent), they were there principally to participate in 
a project to renovate the buildi
ngs and the apartments therein after the Company purchased the complex in a foreclosure sale.   
The renovation work was extensive and required at least 20 
workers to do the job.  Most of this work was completed by 
August 1999, but some additional renovation work remained 
after that date that could be done by a much reduced crew of 
people.  Accordingly, after most 
or all of the code violations 
had been cleared and most apartments refurbished, Roberts and 

Rosales (hired as Robert™s helper) remained on to do some of 
the remaining apartment refurbishing work and also general 

maintenance work.  But as apartments were vacated and reno-
vated (to greater or lesser 
degrees depending upon condition), the amount of this type of work became less and less.  Thus, 
although some of the work done by Roberts and Rosales over-
lapped with the work ordinarily done by handymen, it should 

be noted that neither had the boiler license required of a 
handyman and neither did the types of electrical or plumbing 
work that a handyman was supposed to be capable of doing.  
At the representation hearing, the Employer™s agent, Thomas 
Mathews, testified that the work of Roberts and Rosales was 
just about completed and that they did not have much expecta-

tion of future employment at th
is location.  He did, however, 
testify that when the work on Bailey Gardens was completed, 
he expected to assign them to one of the Company™s other 
properties.  Because Mathews could not say definitively when 
Roberts and Rosales would likel
y become redundant at Bailey 
Gardens, the Regional Director concluded that they should be 
considered to be eligible voters.  According to Thomas Mathews, by December 2000, there 
simply was not enough work for R
oberts and Rosales to do in a  AMERICAN GARDENS MANAGEMENT CO. 649normal working day and he decide
d to lay them off.  Mathews 
acknowledged his testimony in th
e representation case to the effect that he expected to place them elsewhere, but he testified 
that he had no place to put them.   
Although the evidence shows that Thomas Mathews has used two other workers to do some of the same work that Rob-
erts and Rosales did, the evidence shows that these people were 
long time employees of the Company who were utilized to do 
work at all of the Company™s 
properties and were assigned to go from place to place as needed.  Both of these employees had 

greater seniority than Roberts or Rosales and their utilization in 
this way, was not out of the ordinary.  
Similarly, although there was evidence that Thomas 
Mathews has hired and attempted 
to retain (without success), a 
series of handymen after the layo
ffs of Roberts and Rosales, the evidence is that the Company n
eeds to have someone with a 
boiler license and the ability to do plumbing and electrical work 
in order to allow the superintendent at the building complex to 
take a day off or go on vacation.  Unfortunately, neither Rob-
erts nor Rosales have the required license or the necessary ex-
perience.   The General Counsel contends that there is evidence of anti-union animus indicated by the testimony of Cardona and Frias 
concerning several conversations they allegedly had with Tho-
mas Mathews.  However, my impression 
was that Cardona™s understanding of English was so lim
ited that I have substantial doubts as to what if anything he understood.  Therefore, I can-
not credit his testimony as to th
ese alleged conversations which were denied by Mathews.  Fu
rther, the single conversation 
reported by Frias where he alle
gedly was asked why he signed 
for the Union, does not, even if credited, amount to evidence of 

animus.  There is no question but that the timing of the layoffs is sus-
picious, inasmuch as they occurred shortly after the Regional 
Director issued her Decision and Direction of Election.  More-over, that suspicion is somewhat
 enhanced by the Employer™s 
assertion, in the representation case, that it intended to place 
Roberts and Rosales elsewhere but has failed to do so.  Never-
theless, on balance, I think that the Employer has presented 
substantial evidence that the work available to these two em-
ployees at Bailey Gardens had so diminished by December 

2000 that their services no longe
r made any economic sense.  
Further, the Employer has demons
trated that there were rational considerations for its inability to
 place them at other apartment 
complexes and for its subsequent attempts to replace them with 

people who had boiler licenses and work experiences possessed by neither Roberts nor Rosales.  
Similarly, the evidence with respect to Frias does not, in my 
opinion, add up to sufficient proof that his discharge was moti-
vated by antiunion considerations.  For one thing, at the time of 
his discharge he was not even 
assigned to the location where 
the election was being held, but rather was employed at Audu-
bon Gardens where the Employer had a labor contract. In any 
event, the credible evidence supports the Employer™s conten-
tion that Frias, who has a some
what volatile temperament, was 
in Mathew Robert™s eyes, guilty of aggressive conduct to him 
when he tried to admonish Frias for being late.  It may be that 
Frias had no intention of engaging in any type of physical con-
duct. But from Robert™s point of view, he viewed Frias™ con-
duct as menacing and I can™t say that his view of the events was 
unreasonable.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3  ORDER The complaint is dismissed. 
                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 